Citation Nr: 1506234	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss to include sensorineural hearing loss.  

2.  Entitlement to service connection for a recurrent lumbar spine disorder to include trauma residuals.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1954 to November 1957 and from June 1958 to June 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for both bilateral hearing loss and a low back disorder.  

In March 2012, the RO denied service connection for tinnitus.  In August 2012, the Veteran submitted a NOD with that decision.  In August 2014, the RO issued a SOC which addressed the issue of service connection for tinnitus.  The Veteran did not subsequently perfect a timely substantive appeal from the denial of service connection for tinnitus.  Therefore, the issue is not on appeal and will not be addressed below.  

In December 2014, the Veteran submitted a Motion to Advance on the Docket.  In January 2015, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The accredited representative's December 2014 Informal Hearing Presentation may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for tinnitus.  That issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as that disability was incurred as the result of his significant in-service aircraft noise exposure while on military flight lines.  

A January 1962 Air Force Hearing Conservation Data form indicates that the Veteran worked on a flight line.  On audiometric evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 [20]
5 [15]
15 [25]
20 [30]
35 [40]
LEFT
5 [20]
5 [15]
5 [15]
5 [15]
15 [20]

The report of the Veteran's May 1962 physical examination for service discharge states that he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 [25]
10 [20]
5 [15]
20 [30]
25 [30]
LEFT
10 [25]
15 [25]
10 [20]
20 [30]
25 [30]

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  

The Board observes that the Veteran exhibited a minimal reduction in bilateral auditory acuity at service separation reflected by pure tone thresholds of 25 dB at 500 Hz and 30 dB at both 3000 Hz and 4000 Hz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.)  

The report of a June 2010 VA audiological evaluation states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was "less likely as not (50/50 probability) caused by or a result of military-related acoustic trauma."  The examiner based her determination upon her findings that the "exit exam (5/17/62) documented hearing that is not considered disabling relative to VA standards and does not warrant service connection" and "the hearing loss is more likely a reflection of a long standing condition whose severity has progressed over time from exposure to civilian occupational and recreational noise."  

The Board observes that the June 2010 VA audiological evaluation is of limited probative value to the extent that it was based upon a determination that the Veteran's hearing was essentially within normal limits at service separation and failed to address the in-service January 1962 audiometric findings which reflected right ear hearing loss for VA purposes.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA audiological evaluation is needed to adequately address the issues raised by the instant appeal. 

VA clinical documentation has not been incorporated into the record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Lumbar Spine Disorder

The Veteran contends that service connection for a recurrent low back disorder is warranted as the claimed disability was incurred as the result of an in-service fall from an aircraft's bomb bay.  The accredited representative conveys that the Veteran "is still suffering from a back condition as a result of the injury" and has not been afforded a VA spinal examination.  He requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be scheduled for a VA spinal examination.  

An April 1955 Air Force hospital summary indicates that the Veteran slipped and fell from the bomb bay of a B-36 aircraft and landed on the back of his neck and his shoulders.  Contemporaneous X-ray studies of the spine were reported to be within normal limits.  No diagnosis was advanced.  

The Veteran has not been afforded a VA examination which addresses his lumbar spine.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral hearing loss and claimed recurrent lumbar spine disability including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the etiology of his bilateral sensorineural hearing loss and its relationship, if any, to active service.  

4.  Schedule the Veteran for a VA spine examination in order to assist in determining the nature and etiology of his claimed recurrent lumbar spine disorder.  If no recurrent lumbar spine disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent lumbar spine disorder had its onset during active service; is related to the Veteran's in-service fall from an aircraft; and/or otherwise originated during active service.  

5.  Then readjudicate the issues of service connection for bilateral hearing loss to include sensorineural hearing loss and a recurrent lumbar spine disorder to include trauma residuals.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

